Smith, C. J.,
delivered the opinion of the court:
This suit was brought by the defendant in error to recover a slave alleged to be in the possession of the plaintiff in error.
The defendant in error claimed title to the slave by virtue of a deed executed by one B,enj. E. Rhodes, by which the said slave was conveyed to Henry J. Davis in trust, for the sole and separate use and benefit of the wife of the grantor for and during the term of her natural life, and, after her death, if the grantor should then be living, to be returned to him; but, in the event he should not survive his wife, then to be delivered to the defendant in error. This deed was duly proved before the Circuit Court of Lauderdale county, in the State of Alabama, where the parties then resided; and was recorded upon the minutes of said court.
On the trial in the court below, the defendant in error offered in evidence, as the foundation of his' title, a copy of this deed, certified by the clerk of the said Circuit Court of Lauderdale county, to the admission of which the plaintiff in error objected; but his objection was overruled, and the copy was read to the jury. Whereupon he excepted, and now assigns this action of the court for error.
The instrument in question was .doubtless a deed or “convey*156anee,” which, under the statute of Alabama, might have been proved and recorded in the proper office. But, while this is true, it is also true that, although instruments of this character may be proved in the Circuit Courts of the several counties, they must be recorded in the office of the clerks of the County Courts, and are not recordable in the Circuit Courts. The clerks of the County Courts are the proper and legal custodians of the records of all deeds for the conveyance of either real estate or personal property. Clay’s Dig. 153, 154, 302, sec. 26. And hence are the only parties who are authorized to certify copies of the record of such instruments.
The paper offered in this case as the copy of the record of the deed, with the certificate of the clerk of the Circuit Court of Lauderdale county appended to it, was clearly not admissible as evidence without any attempt to account for the non-production of the original, under the statute of this State which provides that copies of the record of any deed, bond, and other writing required or permitted to be recorded by the laws of this State, or of any other State or Territory of the "United States, shall, when certified by the clerk in whose office the record is kept, under his seal of office, be received in evidence in all courts in this State, without accounting for the absence of the original. Rev. Code, p. 516, Art. 228.
It appears, from the record, that no attempt was made to account for the non-production of the deed of which the paper offered in evidence purported to be a copy. It should, therefore, have been excluded; and its admission was error.
It is also insisted that the court erred in the instructions given to the jury at the instance of the defendant in error; and in refusing the eighth instruction asked in behalf of the plaintiff in error.
"We perceive no error in either case. The eighth instruction for the plaintiff in error, and to which our attention has been particularly directed in the argument of counsel, is based upon the assumption that a delivery of the slave in controversy by Davis, the trustee, to the defendant in error, was essential to divest the title of Davis, and to vest the legal title in the defendant in error.
*157The interest which, under the deed, vested in the defendant in error npon the death of Mrs. Nancy Davis and of the grantor, was, without doubt, a legal estate, and not a use in the subject of the conveyance, the legal title to which would remain in the trustee. Davis beld the naked legal title in trust for Mrs. Davis, during the term of her natural life. Upon her death Ms relation of trustee ceased. His only remaining duty was to deliver the slave to the party who would take in remainder under the conditions prescribed in the deed. The plain and unmistakable meaning and intention of the instrument were, that if Mrs. Nancy Davis should survive the grantor, and then die during the lifetime of the defendant in error, the slave and her increase should vest absolutely in the latter, whose title would be derived directly from the deed, and not from a conveyance or any equivalent act to be performed by the trustee, whose naked legal title would determine upon the death of Mrs. Nancy Davis.
Placing this construction upon the deed, it is clear that there was no error in refusing the instructions requested in behalf of the defendant in the court below. But, for the error above pointed out, we reverse the judgment, and remand the cause for a new trial.